Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-29 are currently pending. Claims 1, 3, 13, 16, 17, 22, 23 and 26 have been amended by Applicants’ amendment filed 10-04-2021. No claims have been added or canceled by Applicants’ amendment filed 10-04-2021. 

Applicant's election without traverse of Group I, claims 1-18 and 22-29, directed to a method of amplifying targets from a plurality of sort DNA fragments by using a multiplex primer extension reaction; and the election of Species without traverse as follows: 
Species (A): wherein the plurality of short DNA fragments is fragmented genomic DNA, fragmented cDNA, etc. (instant claim 3), 
Species (A1): wherein the short DNA fragment is cell-free DNA and/or circulating tumor DNA (ctDNA) (instant claim 3),
Species (B): wherein the multiplex primer extension reaction comprises multiplex polymerase chain reaction (instant claim 4), and
Species (C): wherein the plurality of target specific primers includes a plurality of pairs of primers (instant claim 7),
Species (D): wherein the terminal deoxynucleotidyl transferase adds a stretch of adenines, thymines, guanines, cytosines or uracils (instant claim 17),
Species (E): wherein the method of claim 19 further comprises inactivating the alkaline phosphatase before synthesizing complementary strands (instant claim 21, previously withdrawn), and


Regarding Species (A1) of instant claim 3, upon further consideration, the Examiner has rejoined the species of the plurality of short DNA fragments to include fragmented genomic DNA and fragmented cDNA. The examination of the species together does not represent an undue burden.

Claims 19-21 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 2, 5, 6, 8-12, 18, 24, 25 and 27-29 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 3, 4, 7, 13-17, 22, 23 and 26 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed December 12, 2019 claims the benefit of US Provisional Patent Application No. 62/778,829, filed on December 12, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 4, 2021 has been considered. An initialed copy of the IDS accompanies this Office Action.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed October 4, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 103
The rejection of claims 1, 3, 4, 7, 13-17, 22, 23 and 26 is maintained under 35 U.S.C. 103 as being unpatentable over Salathia et al. (US Patent Application 2016053253, published February 25, 2016) in view of Liu et al. (US Patent Application Publication No. 20170022551, published January 26, 2017; effective filing date of February 11, 2015) as evidenced by Illumina (Illumina, 2015, 1-6); and Zheng et al. (US Patent Application Publication No. 20170226498, published August 10, 2017); and Fang et al. (International Patent Application WO2016170147, published October 27, 2016). 
Salathia et al. do not specifically exemplify without purifying ssDNA fragments to which a stretch of As has been added before amplifying.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

Specification Objections
	The objection to the disclosure is withdrawn due to Applicant’s explanation that the Specification clearly describes the identity of the products “CleanMag®” and “CleanPlex®”, in the reply filed 10-04-2021.

Claim Objection
(1)	The objection to claims 1, 16 and 22 are due to Applicant’s spelling out the abbreviations in the first encounter in the claims, in the reply filed 10-04-2021.

(2)	The objection to claim 1 is withdrawn due to Applicant’s amendment of the claims to recite “synthesizing the complementary strand”, in the reply filed 10-04-2021.


Maintained Objections/Rejections
Claim Interpretation: The term “a stretch” in claim 1 is interpreted to refer to two or more consecutive amino acids of a single type (e.g., 10 to 20 thymines, 20 to 30 deoxythymines, etc.) as exemplified in SEQ ID NO: 9; and/or two or more non-consecutive, but continuous string of two or more amino acids of a single type (e.g., T-G-T-G, T-A-T-G, T-T-A-C-T-T, etc.) such as exemplified in SEQ ID NOS: 7 and 8.
	The term “Formalin-fixed, Paraffin-embedded (FFPE) tissue sample (FFPE DNA)” in claim 3 is interpreted to refer to any FFPE tissue sample and/or any contents thereof including nucleic acids.
	The term “other thermostable DNA polymerases” in claim 22 is interpreted to refer any DNA polymerase having any amount of thermostability (e.g., mutated, experimental, modified, commercially available, etc.).

Double Patenting
The provisional rejection of claims 1, 3, 4, 7, 13-17, 22, 23 and 26 is maintained on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending US Patent Application No. 16/716,487 for the reasons of record.

Response to Arguments
Applicant’s arguments filed October 4, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) application 16/716,487 is directed to methods of amplifying RNA and not DNA fragments (Applicant Remarks, pg. 9, third full paragraph).
Regarding (a), it is noted that instant claim 3 recites “wherein the short DNA fragments comprises DNA or cDNA made from RNA”, such that it appears that the short fragments of DNA can be 

Markush Objection
The objection to claims 3, 13, 17 and 23 is maintained because of the following informalities:  Claim 3 recites the term “wherein the plurality of short DNA fragments is...or circulating tumor DNA”; claim 13 recites “wherein the first adapter sequence, the second adaptor sequence or both the first and second adapter sequence comprise a region”; while claim 17 recites “wherein terminal deoxynucleotidyl transferase adds...or a stretch of uracils (Us)”; and claim 23 recites wherein the DNA polymerase is chosen from E. coli...or other thermostable DNA polymerase”, such that claims 3, 13, 17 and 23 improperly state the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein a source of the plurality of short DNA fragments is selected from the group consisting of fragmented genomic DNA...and circulating tumor DNA (ctDNA)”. Appropriate correction is required.

Response to Arguments
Applicant’s arguments filed October 4, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) claim 13 does not recite a Markush group (Applicant Remarks, pg. 8, last partial paragraph).
Regarding (a), as noted in MPEP 2117(II), a Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where a Markush grouping describes part of a combination or process, the members following "selected from the group consisting of" (or a similar introductory phrase) must be substitutable, one for the other, with the expectation that the same intended result would be Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1357 (Fed. Cir. 2016) ("It is generally understood that…the members of the Markush group…are alternatively usable for the purposes of the invention … .") (citations omitted). Regarding claim 13, the Examiner notes that instant claim 13 recites: "wherein the first adapter sequence, the second adapter sequence or both the first and second adapter sequences comprises a region of nucleotide sequence used for further amplification and for high-throughput sequencing", wherein the first adapter sequence and the second adapter sequence have different structures. The Examiner suggest that Applicant amend instant claim 1 to recite, for examples, “wherein the adapter sequences are selected from the group consisting of the first adapter sequence, the second adapter sequence, and a combination thereof”.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 3, 4, 7, 13-17, 22, 23 and 26 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “without purifying the single stranded DNA fragments to which the stretch of As have been added before amplifying” in lines 19-21 because support is not found for this limitation in the as-filed Specification, filed March 24, 2020 because all steps clearly include a purification step such as removing dNTPs. Moreover, it is unclear whether “purifying” encompasses purifying the reaction mixture and, thus, purifying the ssDNA fragments; and/or whether “purifying” only refers to purification of the ssDNA fragments themselves by some method (e.g., column chromatography, etc.) and, thus, the metes and bounds of the claim cannot be determined.
Claims 3, 4, 7, 13-17, 22, 23 and 26 are indefinite insofar as they ultimately depend from claim 1.


New Objections/Rejections
Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 7, 13-17, 22, 23 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. This is a new rejection necessitated by amendment of the claims in the response filed 10-04-2021.
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”. A claim containing a negative limitation, which does not have a basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph as failing to comply with the written description requirement. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims (underline added). See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977); and Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d. mem., 738 F. 2d 453 (Fed. Cir. 1984). The 
Applicant points to paragraphs [0012]-[0018] and [0020] for support in the originally as-filed Specification (filed March 24, 2020). Upon review of the instant as-filed Specification, support was not found for the limitation “without purifying the single stranded DNA fragments to which the stretch of As have been added before amplifying” of claim 1. The instant as-filed Specification, filed March 24, 2020 recites: “it is critical to minimize purification steps to avoid DNA loss during the process of amplifying minute amount of DNA fragments”; “[T]he methods described herein teaches a method that eliminates purification step before target DNA is amplified and the imbalance of dNTPs”; “[T]he workflow of a method as described herein is schematically illustrated in FIG. 1” (as-filed Specification, paragraph [00014], lines 4-6), wherein Figure 1 clearly illustrates a purification step before amplification; that “[A]fter inactivation of TDT and removal of dATP, these DNA fragments are amplified linearly by using an adapter-oligo(dT) primer”; “[T]he amplification products are purified for the first time after the original target DNA fragments are amplified” (as-filed Specification, paragraph [00014], lines 9-10); that “[T]he remaining dATP is removed by recombinant Shrimp alkaline phosphatase (rSAP). After the removal of dATP, the enzymes (TDT and rSAP) in the reaction are heat-inactivated together. Poly (dA)-tailed single-stranded DNA fragments are thus produced. In the next step, these poly(dA) tailed DNA fragments are linearly amplified for several cycles in a polymerase chain reaction by directly adding a polymerase, dNTP and an adapter-oligo(dT) to the reaction (underline added) (as-filed Specification, paragraph [00018]); that “[I]n some cases, the methods as disclosed herein involves the purification of DNA before multiplex PCR” (as-filed Specification, paragraph [00061]); “[T]he purified DNA is subjected to PCR for 10 cycles with primers containing Illumina sequencing adapters” (underline added) (as-filed Specification, paragraph [00069]); “fragmented DNA purified from Formalin-fixed, Paraffin-embedded (FFPE) tissue samples” (underline added) (as filed Specification; paragraph [00017]; and instant claim 3). Additionally, “removal of dATP” or is clearly a purification step that purifies the ssDNA fragments. Thus, there is no corresponding teaching regarding amplifying a plurality of targets “without purifying the single stranded DNA fragments to which the stretch of As have been added before amplifying” in the instant as-filed Specification.
A claim by claim analysis of independent claim 1 regarding where support can be found for the amendments to the claims in the amended as-filed Specification, filed March 24, 2020; and/or in the US Provisional Patent Application 62/778,829, filed December 12, 2018 is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
Claims 1, 3, 4, 7, 13-17, 22, 23 and 26 will remain rejected until Applicant cancels all new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

	Claims 1, 3, 4, 7, 13-17, 22, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Markarov et al. (US Patent Application 2015087027, published March 26, 2015) in view of Salathia et al. (US Patent Application 2016053253, published February 25, 2016; of record) as evidenced by Zheng et al. (US Patent Application Publication No. 20170226498, published August 10, 2017; of record). This is a new rejection necessitated by amendment of the claims in the response filed 10-04-2021.
Regarding claims 1 (in part), 4, 13, 16, 17, 22, 23 and 26, Markarov et al. teach method and compositions for adding tails of specific lengths to a substrate polynucleotide; as well as, methods and compositions for immobilization of tailed substrates to a solid support, wherein an attenuator molecule is any biomolecule that associates with a tail sequences added to a substrate polynucleotide and controls the addition of a tail sequence to the 3’ end of the substrate polynucleotide (interpreted as tailing; and single stranded DNA, claim 1) (Abstract, lines 1-8). Markarov et al. teach that the attenuator molecule comprises 1 to 100 nucleotides or more (interpreted as a stretch of As or Ts, claim 1) (paragraph [0008]). Markarov et al. teach that the substrate polynucleotide is a single stranded polynucleotide or a double stranded polynucleotide, wherein the single stranded polynucleotide is prepared by denaturation of fragmented double stranded DNA or from reverse transcription of RNA (interpreted as single stranded DNA from denaturation, claim 1) (paragraph [0025], lines 1-3 and 13-15). Markarov et al. teach that template-independent polymerases such as DNA-specific terminal deoxynucleotidyl transferase (TdT), and RNA-specific poly(A) and poly(U) polymerases represent an alternative approach for preparation of DNA and RNA for NGS analysis (interpreted as TdT; and a DNA polymerase, claims 1 and 22) (paragraph [0003], lines 11-14). Markarov et al. teach that the attenuator molecule further comprises a next generation sequencing (NGS) adaptor sequence, wherein the NGS adaptor sequence different from an adaptor sequencing in that the NGS adaptor sequencing is useful in a sequencing platform such as Ion Torrent, Roche 454 or SOLiD sequencing platforms (interpreted as obtaining a plurality of target-specific primers; and high-throughput sequencing, claims 1 and 13) (paragraph [0012], lines 1-5 and 16-18). Markarov et al. teach attenuator molecule comprises a homopolymeric sequence selected from the group consisting of poly (dA), poly (dT), poly (dC), poly (dG), poly (dU), poly (rA), poly (U) and heteropolymeric or a dinucleotide sequence (interpreted as polyA and oligo(dT); and Gs or Ts or Cs or Us, claims 1 and 17) (paragraph [0017]). Markarov et al. teach a method of extending a substrate polynucleotide comprising incubating the substrate polynucleotide with a composition as described herein to allow addition of a tail sequence to the 3’ end of the substrate polynucleotide, and wherein the addition of the tail sequence allows association between the tail sequence and the attenuator molecule to form a complex, such that the method further comprises degrading the attenuator molecule following extension of the substrate polynucleotide (interpreted as a multiplex primer extension reaction; and denaturing the plurality of DNA fragments; and primers comprising a first adaptor sequence, claim 1) (paragraph [0024], lines 1-10). Markarov et al. teach performing a magnetic bead DNA purification step followed by strand denaturation at 95oC; and a second simultaneous tailing and ligation is then performed using a polymerase enzyme and a ligase enzyme and a DNA attenuator-adaptor molecule, thus completing a linear NGS library molecule wherein an optional DNA purification step is required (interpreted as 95oC; targets purified using magnetic beads; and purification of A-tailed fragments is optional (without purification), claims 1 and 26) (paragraph [0052], lines 17-25). Markarov et al. teach that a poly(dA) or poly(A) stretch is added to the polynucleotide via a template-independent polymerase, and the presence of a DNA polymerase will allow for extension across the DNA or RNA molecule (interpreted as a DNA polymerase, claim 23) (paragraph [0215], lines 5-8). Markarov et al. teach that polynucleotide XZY comprises a 5’ phosphate, and a ribonucleotide base or other blocking group at the 3’ end which prevents addition of a homopolymer tail, wherein sequences X and Y represent adaptor sequences of an NGS library and optional ID tag (interpreted as encompassing a UMI, claim 1) (paragraph [0054], lines 1-5). Markarov et al. teach in Figure 1, attenuated, polymerase-mediated poly(dA) DNA tailing in the presence of long (>20b) complementary poly(dT) polynucleotide, wherein the Figure exemplifies without limitation, using TdT enzyme for the tailing reaction (interpreted as a multiplex primer extension reaction; oligo(dT) primer; primers comprising a first adaptor sequence; and d(T)30 as 18-40 thymidines, claims 1 and 16) (paragraph [0024], lines 1-10). Figure 1 is shown below:

    PNG
    media_image2.png
    497
    890
    media_image2.png
    Greyscale

Markarov et al. teach NGS library synthesis using controlled homopolymer tailing followed by polymerase extension and circularization (Figure 26), wherein tailing of the single stranded substrate polynucleotides is performed in the presence of a polymerase enzyme, nucleotide D (where D = dATP, dTTP, or dGTP) and an attenuator-template polynucleotide (interpreted as ssDNA; extension reaction; primers with a first adaptor; denaturation; encompassing TdT; tailing; and dATP, claim 1) (paragraph [0056], lines 1-8). Markarov et al. teach in Figure 33, a summary of target-specific NGS library preparation methods involving controlled tailing and ligations steps, such that Method 6, following controlled tailing and ligation to introduce a first NGS adaptor and adaptor-specific primer extension, denaturation followed by second NGS adaptor 5’ tailed target-specific primer extension completes the NGS library that can be further amplified, enabling one to multiplex (interpreted as without purifying the ssDNA fragments to which a stretch of As have been added before amplifying; and multiplexing, claims 1 and 4) (paragraph [0066]; and Figure 33). Figure 33 is shown below:

    PNG
    media_image3.png
    376
    1094
    media_image3.png
    Greyscale

Markarov et al. teach that following optional heat inactivation of the polymerase enzyme and the ligase enzyme, incubation with single stranded circularization ligase results in circularization of the adapted single stranded DNA molecule, such that circularized NGS libraries can be directly used for cluster formation (emulsion PCR in the case of Ion Torrent, 454 and SOLiD platforms, and bridge amplification in the case of Illumina platforms) or directly for sequencing (PacBio) (interpreted as without purifying ssDNA fragments to which the stretch of As have been added before amplifying, claim 1) (paragraph [0055], lines 1-4 and 8-11). Markarov et al. teach extending a DNA substrate polynucleotide comprising annealing one attenuator-adaptor molecule to a second, biotinylated adaptor molecule, immobilizing the double stranded biotinylated attenuator-adaptor molecule to a streptavidin-coated magnetic bead, treating the magnetic beads with the DNA substrate polynucleotide, TdT enzyme, a ligase and nucleotides that are complementary to the homopolymeric portion, and isolating the extended DNA substrate polynucleotide ligated to the double stranded biotinylated attenuator-adaptor molecule (paragraph [0037]). Markarov et al. teach that the newly added tail sequence created by the polymerase forms a duplex structure and thus reduces the rate of polymerization, such that the reaction rate is controlled, and tail sequences of a desired, limited size are added to the substrate polynucleotides in the reaction mixture have a very narrow size-distribution (paragraph [0107], lines 10-16).
Regarding claim 3, Markarov et al. teach that Figure 12 depicts second adaptor attachment by a coupled limited tailing-ligation reaction, wherein gDNA represents genomic DNA (interpreted as genomic DNA, claim 3) (paragraph [0081]; and Figure 12). Markarov et al. teach fragmenting genomic DNA, wherein fragmenting of genomic DNA is a general procedure known to those of skill in the art (interpreted as genomic DNA, claim 3) (paragraph [0144], lines 1-5).
Regarding claims 14 and 15, Markarov et al. teach in Figure 34, regarding Example 12, gel 1, which is a controlled tailing and ligation reaction with attenuator-adaptor molecules that comprise an additional 3’ domain of random base composition, wherein the additional random sequence is from about 1 to about 50 nucleotides or more in length; and as shown in Tables 8 and 9 as shown in SEQ ID NOS: 52 and 13-280 (interpreted as UMI comprising random nucleotides of 6-40 bases; and interspersed by a stretch of fixed nucleotides, claims 14 and 15) (paragraphs [0122], lines 7-8; [0103]; [0309]; and Figure 34).

Regarding claim 1 (in part) and 7, Salathia et al. teach methods for nucleic acid analysis including gene expression analysis from single cells and/or nucleic acids from single cell nuclei and organelles, wherein some methods can be used for multiplexed single cell gene expression analysis (paragraphs [0005]; and [0007]). Salathia et al. teach that the methods and compositions include the use of droplets and/or beads bearding unique molecular barcodes (UMI) (interpreted as UMI, claim 1) (paragraph [0008]). Salathia et al. teach releasing nuclei from cells to provide a plurality of nuclei, wherein each nucleus is a single cell, and the nuclei are spatially separated from each other, such that a first strand of cDNA is synthesized from mRNA in each individual mRNA sample, wherein the first strand synthesis primer is an oligo-dT primer further comprising a first amplification primer binding site (interpreted as designing; an oligo(dT) primers comprising a stretch of thymines; and synthesizing a complemental strand, claim 1) (paragraph [0010], lines 1-9). Salathia et al. teach that the double stranded cDNA is amplified with first and second amplification primers (interpreted as amplification with target specific primers, claim 1) (paragraph [0010], lines 30-31). Salathia et al. teach that the method includes incorporating a tag into the cDNA to provide a plurality of tagged cDNA samples, such that the tag comprises a cell-specific identifier sequence and a unique molecular identifier (UMI) sequence (interpreted as a UMI, claim 1) (paragraph [0012]). Salathia et al. teach a plurality of beads, wherein each bead comprises a plurality of oligonucleotides, each oligonucleotide comprising: (a) a linker; (b) an amplification primer binding site (interpreted as an adaptor sequence); (c) optionally a unique molecular identifier (UMI) which differs for each oligonucleotide (interpreted as a UMI); (d) a bead-specific sequence that is the same for each oligonucleotide but is different on other beads; and (e) a capture sequence for capturing mRNAs and priming reverse transcription, wherein the capture sequence comprises oligo-dT (interpreted as 5’ to 3’ an adapter sequence; oligo(dT); a UMI; and a stretch of thymines, claim 1) (paragraphs [0032]-[0033]). Salathia et al. teach that, after tagmentation, PCR with p5-V2.A14 and p7-V2.B15 amplification primers preferentially amplifies the 3’ end fragments of the cDNA, where Figures 2B and 3B show that amplification products generated from symmetric fragments will present P7 primer sequence at both the 5’ and 3’ end of the amplification product, and will not form sequenceable clusters on a standard Illumina flowcell bearing P5 and P7 amplification primers (interpreted as forward primers and reverse primers); in contrast, the 3’ terminal fragment will bear P5 and P7 primer binding sites after amplification, and can form sequenceable clusters on an Illumina flowcell (interpreted as multiplexed PCR), such that paired end sequencing will result in the sample BC and UMI sequence during read 1 and cDNA sequence during read 2 (interpreted as amplifying a plurality of targets using target-specific primers; encompassing TdT; multiplexed PCR; forward primers and reverse primers; and inherently including wherein the complement strand is synthesized using a DNA polymerase, claims 1 and 7) (paragraph [0065]); wherein it is known that for the Illumina platform (or other next generation sequencing platforms), large-sized DNA is first fragmented in to smaller pieces, the heterogeneous ends of the fragmented DNA are repaired, followed by extension of an extra A-base at the 3’ ends, for example, by utilizing the non-template dependent polymerization activities of the Taq polymerase, then the A-tailed fragments are ligated with double-stranded oligonucleotide adapters with complementary 3’-T overhangs as evidenced by Zheng et al. (interpreted as primers; fragments; oligo-dT primer; denaturation; stretch of adenines; and complementary strand synthesized using a polymerase) (paragraph [0032]).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of tagging droplets and/or beads with unique molecular barcodes as exemplified by Salathia et al., it would have been prima facie obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NGS library preparation including targeted library bead capture using substrate polynucleotides comprising tagged adaptor sequences as disclosed by Markarov et al. to 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 1, 3, 4, 7, 13-17, 22, 23 and 26 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639